Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-8-22 has been entered.
 	Allowable Subject Matter
The combination of BOTH dependent claim 15 and dependent claim 16 would be allowable over the prior art of record including all of the limitations of the base claim and any intervening claims. 
Response to the applicant’s arguments 
The previous rejection is withdrawn.  The amendments are entered. A new search has been conducted and a new reference was found.
Applicant’s arguments are now moot 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 

Claims 1-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2018/0046201 A1 to Erickson et al. that was filed in 2016 and in view of NPL, Gilabert, Russell, SafeGuard, Progress and Test Results for a Reliable Independent On board safety net for a UAS, Safety-critical Avionics Systems Branch, NASA Langley Research Center, Hampton VA, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8102087) (2017)(hereinafter “Gilabert”). 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    910
    885
    media_image2.png
    Greyscale

Claim 1 is amended and Erickson teaches the amendments of “…(currently amended) A method of implementing a mission with an autonomous entity, comprising: initiating, by a mission operator, a request for routing authorization and routing instructions prior to engaging said mission or mission segment; initial location attributes, destination attributes, …..identifying navigational containers, by a mission coordinator, the navigational containers defined by: 
an initiating boundary;  (see block 301-306 where the uAv is determined to be authenticated to enter the restriction boundary; and if not then an alternative method is provided)  (see paragraph 57-62 where the uav can enter the boundary that is an initial boundary and then be restricted from moving any further and then the uav is brought to a zero speed and the movement of the uav is terminated) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of ERICSSON since ERICSSON teaches that an initial boundary can be provided. The drone can entered and be ordered to stop and terminate operation for an authentication procedure to determine if the drone is permitted to operate. If it is not authenticated then the drone can be ordered to land or continue operation. This can provide improved centralized mission control.  See abstract, and paragraphs 57-62 of Ericsson. 


    PNG
    media_image3.png
    579
    629
    media_image3.png
    Greyscale
Taveira is silent but Gilabert teaches “…a terminating boundary, wherein the terminating boundary includes a path comprising 
a direction; navigational instructions between the initiating boundary 
and the terminating boundary, 
    PNG
    media_image4.png
    660
    1325
    media_image4.png
    Greyscale

wherein the navigational instructions include at least one of: the direction between the initiating boundary and the terminating boundary; a range of time to pass between the initiating boundary and the terminating boundary; and a range of speed of transit between the initiating boundary and the terminating boundary; a navigational approach associated with the terminating boundary;  (see FIG. 2 where the drone has a stay in region, and a hard boundary and a termination boundary and a warning boundary)
 the relevant mission attributes, wherein the navigational containers include unique collections of data; collecting, by the mission coordinator, rules and authorizations from the navigational containers; and executing, by the mission coordinator, an assessment of the navigational containers using the assessment unit, wherein the assessment unit includes logical instructions to determine if the navigational containers are available during a requested time, wherein the logical instructions comprise: assessing, by the mission coordinator, using the route initial location attributes, the destination attributes, the rules and the authorizations if the rules and the authorizations are approved for the mission using at least one navigational container, wherein the mission includes operations of the autonomous entity; on condition that the at least one navigational container is approved for the mission: collecting, by the mission coordinator, navigational instructions from the at least one navigational container to assemble mission instructions; assembling, by the mission coordinator, the mission instructions; and sending, by the mission coordinator, the mission instructions to the mission operator; and on condition that the assessment does not approve the at least one navigational container for the mission: sending, by the mission coordinator, a rejection response to the mission operator”. (See FIG. 2 where the mission controller devices includes a transmitter and provides the boundary points for the determination of a violation, to prediction to a detection; see pages 1-5 and where if the drone violates it then it is provide a warning and then a flight termination in FIG 1-2 and page 3 and a loss f control is provided) 




Taveira discloses “1.    A method of implementing a mission with an autonomous entity, comprising: (see station 214 and 256, 230 that can communicate with the drone 100)
initiating, by a mission operator, 
a request for routing authorization and routing instructions; (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)
collecting, by the mission operator, 
relevant mission attributes, wherein the relevant mission attributes are selected from mission operator attributes, route attributes, autonomous entity attributes, and payload attributes; (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
passing the relevant mission attributes to an assessment unit; (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
identifying navigational containers using the relevant mission attributes, wherein the navigational containers include unique collections of data; (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9)
collecting rules and authorizations from the navigational containers; and executing an assessment of the navigational containers using the assessment unit, (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b) (see claims 1-9; and see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
wherein the assessment unit includes logical instructions to determine if the navigational containers are available, wherein the logical instructions comprise: (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9)
assessing, using the route attributes, the rules and the authorizations if the rules and the authorizations are approved for the mission using at least one navigational container, wherein the mission includes operations of the autonomous entity; (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”.
on condition that the at least one navigational container is approved for the mission: (see claims 1-9 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”. 
    PNG
    media_image5.png
    993
    649
    media_image5.png
    Greyscale

collecting navigational instructions from the at least one navigational container to assemble mission instructions; (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
assembling the mission instructions; and sending the mission instructions to the mission operator; and on condition that the assessment does not approve the at least one navigational container for the mission: (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
sending a rejection response to the mission operator. (see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”. (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of Gilabert since Gilabert teaches that a centralized mission controller can control n drones and provide each way point for each of the n drones so they can collaboratively coordinate and execute the mission. The centralized entity can provide 1. A warning boundary, 2. A termination boundary, and 3 a hard stay in region boundary.  This can provide a faster mission execution plan and a more collaborative control and if a drone exits the hard stay in region, the drone can then be deactivated.  See abstract, and page 1-5 of the NPL. 

Taveria discloses “2.    The method of claim 1, wherein the autonomous entity is an autonomous vehicle, wherein said autonomous vehicle is a terrestrial or aerial vehicle”. (See uav drone 100a-b)”.
Taveria discloses “3.    The method of claim 1, wherein the mission instructions are assembled using a plurality of generic navigational instructions, wherein each of the plurality of generic navigational instructions is associated with approval rules”. (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira discloses “4.    The method of claim 1, wherein each navigational container is exclusively scheduled for use by the autonomous entity and mission operator after each navigational container in said mission has been approved for use by said mission operator. (See paragraph 62-66)”;
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of Ericsson and Gilabert.

    PNG
    media_image6.png
    754
    662
    media_image6.png
    Greyscale

Taveira is silent but Gao et al. teaches “5.    The method of claim 1, wherein the navigational containers are either a hub navigational container or a spoke navigational container, (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224)
wherein each of a first navigational container and 
a last navigational container are comprised of a hub navigational container, (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224)
wherein the hub navigational container is at least one of an interface between 
spoke navigational containers and (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224)
a decision point along the mission configured to provide at least one of changes to the navigational instructions and changes to the mission instructions, and (see paragraph 65-76)
wherein the spoke navigational container is 
the navigational container used between two of 
the hub navigational containers and 
includes information necessary for the autonomous entity to navigate between two of the hub navigational containers”. (see claims 1-5, paragraph 33-36; 64, 72 see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224); 
    PNG
    media_image7.png
    962
    816
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GAO both of Qualcomm™ since GAO teaches that a drone can use an Access point. The access points can provide navigation instructions to a drone.  See paragraph 72-78.  For example, the drone can provide its sensor information to the access point and location assistance can be provided to the drone, see block 303.  This can include a vehicle assistance server.  The server can collect data from the drone such as 1. Barometric pressure, 2. Altitude and pose and speed.  Then the server can provide navigation assistance to the drone to ensure it is kept on its correct path.  This can provide a warning or assistance and a location assistance 303 and improved safety.   See abstract, FIG. 7 and paragraph 72-89 of GAO. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of Ericsson and Gilabert.

Taveira is silent but Gao et al. teaches “6.    The method of claim 5, wherein the relevant mission attributes of the hub navigational container and the relevant mission attributes of the spoke navigational container”. (See claims 1-5, paragraph 33-36; 64, 72 see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224) 
    PNG
    media_image8.png
    929
    709
    media_image8.png
    Greyscale

Taveira discloses “are alterable in view of data generated during the current mission, during a different mission, or missions scheduled or underway in an adjacent location and time period”.(see FIG. 4a where the server and the navigation device provide to the drone 1. A system check 421, and access information 433, and different flight plans 442 and if they can proceed or not; 411-442). 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GAO both of Qualcomm™ since GAO teaches that a drone can use an Access point. The access points can provide navigation instructions to a drone.  See paragraph 72-78.  For example, the drone can provide its sensor information to the access point and location assistance can be provided to the drone, see block 303.  This can include a vehicle assistance server.  The server can collect data from the drone such as 1. Barometric pressure, 2. Altitude and pose and speed.  Then the server can provide navigation assistance to the drone to ensure it is kept on its correct path.  This can provide a warning or assistance and a location assistance 303 and improved safety.   See abstract, FIG. 7 and paragraph 72-89 of GAO. 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of Ericsson and Gilabert.

Taveira discloses “7.    The method of claim 6, wherein the data generated during the mission alters an outcome of at least one navigational container”. (see paragraph 32-42; 152-154; for example, during an emergency situation, drone flight access to an area may be temporarily restricted to authorized drones (e.g., drones operated by police or fire departments). Alternatively, during an emergency, drone flight access may be temporarily allowed subject to conditions, such as subject to sharing video data with authorities).
Taveira is silent but Gilabert teaches “wherein the navigational instructions further comprise guidance on alternative navigational containers to utilize if the autonomous entity is incapable of transiting through the terminating boundary, and wherein at least one of the data generated during the mission and the guidance on alternative navigational containers alters an outcome of at least one navigational container. 

    PNG
    media_image4.png
    660
    1325
    media_image4.png
    Greyscale

 (see FIG. 2 where the drone has a stay in region, and a hard boundary and a termination boundary and a warning boundary)
 . (See FIG. 2 where the mission controller devices includes a transmitter and provides the boundary points for the determination of a violation, to prediction to a detection; see pages 1-5 and where if the drone violates it then it is provide a warning and then a flight termination in FIG 1-2 and page 3 and a loss f control is provided) 
See motivation statement above. 
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of United States Patent Application Pub. No.: US 2016/0142211A1 to Shehata that was filed in 2012 (hereinafter “Shehata”) and in view of Ericson and Gilabert.

Taveira is silent but Shehata et al. teaches “8.    The method of claim 6, wherein at least one hub navigational container is the decision point and is connected to more than one spoke navigational containers that are downstream from the at least one hub navigational container, wherein the decision point determines which of the more than one spoke navigational containers to follow”.  (See claims 1, 31 and paragraph 19 and 75-81 and 8-11, 43-47);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of SHEHATA since SHEHATA teaches that a drone can be directed to pass different waypoints via a control interface and from user a waypoint flying mode of operation. The operator can select a number of waypoints, or points of interest. See paragraph 75-77. The waypoints can provide navigation instructions to a drone in an easy simplified interface to follow each ground station 360.    See abstract, paragraph 75-77, and 10-19 of Shehata. 
 


Claims 9-10 and 17-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of Ericson and Gilabert. 
    PNG
    media_image9.png
    585
    432
    media_image9.png
    Greyscale


In regard to both claim 9 and independent claim 17, Taveira discloses “9.    A system for implementing a mission, the system comprising:
an autonomous entity; (see FIG. 1a-1c where the drone is a Uav that has a payload and propellers) 
    PNG
    media_image10.png
    979
    703
    media_image10.png
    Greyscale

 a mission operator; (see FIG. 2b where the drone is directed from the drone base to the destination 210 from a server 240 that operates the mission)
an assessment unit; (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
at least one navigational container; (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) 
    PNG
    media_image11.png
    941
    694
    media_image11.png
    Greyscale

a processor; and (see FIG. 1d processor )
a memory storing instructions that, when executed by the processor, configure the system to: (see FIG. 1d processor and memory 121 that has an RF circuit and can receive instructions from signal 132 and a remote entity 171)
initiate, by the mission operator, a request for routing authorization and routing instructions; (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)

collect, by the mission operator, relevant mission attributes, wherein the relevant mission attributes are selected from mission operator attributes, route attributes, (see FIG. 3a where the drone is not allowed in the restricted areas 2-n but may move in the path 311c and avoid the area 310a and in FIG. 3b this restriction is provided from the ground station 215 that this area is not to be entered) autonomous entity attributes, (See paragraph 41 where the drone can include a battery and be charged when desired) and payload attributes; (see paragraph 42 where the payload has a mechanism to grip and release the payload to drop it off; see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
pass the relevant mission attributes to the assessment unit; identify the at least one navigational container using the relevant mission attributes, wherein the at least one navigational container includes a unique collection of data; (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9)
collect rules and authorizations from the at least one navigational container; and execute an assessment of the at least one navigational container using the assessment unit, , (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b) (see claims 1-9; and see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)wherein the assessment unit includes logical instructions to determine if the at least one navigational container is available, wherein the logical instructions comprise: (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9)
assess, using the route attributes, the rules and the authorizations if the rules and the authorizations are approved for the mission using at least one navigational container, wherein the mission includes operations of the autonomous entity; (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”.
on condition that the at least one navigational container is approved for the mission: (see claims 1-9 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”. 
    PNG
    media_image5.png
    993
    649
    media_image5.png
    Greyscale

collect navigational instructions from the at least one navigational container to assemble mission instructions; (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
assemble the mission instructions; and send the mission instructions to the mission operator; and on condition that the assessment does not approve the at least one navigational container for the mission: (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
send a rejection response to the mission operator. (see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”. (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
  






    PNG
    media_image2.png
    910
    885
    media_image2.png
    Greyscale

Claim 1 is amended and Erickson teaches the amendments of “…(currently amended) A method of implementing a mission with an autonomous entity, comprising: initiating, by a mission operator, a request for routing authorization and routing instructions prior to engaging said mission or mission segment; initial location attributes, destination attributes, …..identifying navigational containers, by a mission coordinator, the navigational containers defined by: 
an initiating boundary;  (see block 301-306 where the uAv is determined to be authenticated to enter the restriction boundary; and if not then an alternative method is provided)  (see paragraph 57-62 where the uav can enter the boundary that is an initial boundary and then be restricted from moving any further and then the uav is brought to a zero speed and the movement of the uav is terminated) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of ERICSSON since ERICSSON teaches that an initial boundary can be provided. The drone can entered and be ordered to stop and terminate operation for an authentication procedure to determine if the drone is permitted to operate. If it is not authenticated then the drone can be ordered to land or continue operation. This can provide improved centralized mission control.  See abstract, and paragraphs 57-62 of Ericsson. 


    PNG
    media_image3.png
    579
    629
    media_image3.png
    Greyscale
Taveira is silent but Gilabert teaches “…a terminating boundary, wherein the terminating boundary includes a path comprising 
a direction; navigational instructions between the initiating boundary 
and the terminating boundary, 
    PNG
    media_image4.png
    660
    1325
    media_image4.png
    Greyscale

wherein the navigational instructions include at least one of: the direction between the initiating boundary and the terminating boundary; a range of time to pass between the initiating boundary and the terminating boundary; and a range of speed of transit between the initiating boundary and the terminating boundary; a navigational approach associated with the terminating boundary;  (see FIG. 2 where the drone has a stay in region, and a hard boundary and a termination boundary and a warning boundary)
 the relevant mission attributes, wherein the navigational containers include unique collections of data; collecting, by the mission coordinator, rules and authorizations from the navigational containers; and executing, by the mission coordinator, an assessment of the navigational containers using the assessment unit, wherein the assessment unit includes logical instructions to determine if the navigational containers are available during a requested time, wherein the logical instructions comprise: assessing, by the mission coordinator, using the route initial location attributes, the destination attributes, the rules and the authorizations if the rules and the authorizations are approved for the mission using at least one navigational container, wherein the mission includes operations of the autonomous entity; on condition that the at least one navigational container is approved for the mission: collecting, by the mission coordinator, navigational instructions from the at least one navigational container to assemble mission instructions; assembling, by the mission coordinator, the mission instructions; and sending, by the mission coordinator, the mission instructions to the mission operator; and on condition that the assessment does not approve the at least one navigational container for the mission: sending, by the mission coordinator, a rejection response to the mission operator”. (See FIG. 2 where the mission controller devices includes a transmitter and provides the boundary points for the determination of a violation, to prediction to a detection; see pages 1-5 and where if the drone violates it then it is provide a warning and then a flight termination in FIG 1-2 and page 3 and a loss f control is provided) 


See motivation statement above for claim 1. 

In regard to claim 10 and claim 18, Taveria discloses “10.    The system of claim 9, wherein the mission instructions are assembled using a plurality of generic navigational instructions, wherein each of said plurality of generic navigational instructions is associated with approval rules. ”. (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas);

Claims 11-12 and 19-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of Ericson and Gilabert.
In regard to claim 11 and claim 19, Taveria discloses “11.    The system of claim 9, wherein the autonomous entity is an autonomous vehicle, wherein said autonomous vehicle is a terrestrial or aerial vehicle…. ”. (See uav drone 100a-b)”.
In regard to claim 12 and claim 20, Taveira discloses “12.    The system of claim 9, wherein the memory storing instructions that, when executed by the processor, configure the system further includes: schedule, exclusively, each navigational container for use by the autonomous entity and mission operator after each navigational container in said mission has been approved for use by said mission operator. (See paragraph 62-66)”;
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 21 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of Ericson and Gilabert .

    PNG
    media_image6.png
    754
    662
    media_image6.png
    Greyscale


In regard to claim 13 and claim 21, Taveira is silent but Gao et al. teaches “13.    The system of claim 9, wherein the navigational containers are either a hub navigational container or a spoke navigational container, (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224)

    PNG
    media_image6.png
    754
    662
    media_image6.png
    Greyscale
wherein each of a first navigational container and a last navigational container are comprised of a hub navigational container, (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224)
wherein the hub navigational container is at least one of an interface between spoke navigational containers and a decision point along the mission configured to provide at least one of changes to the navigational instructions and changes to the mission instructions, and (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224)
wherein the spoke navigational container is the navigational container used between two of the hub navigational containers and includes information necessary for the autonomous entity to navigate between two of the hub navigational containers. ”. (see claims 1-5, paragraph 33-36; 64, 72 see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GAO both of Qualcomm™ since GAO teaches that a drone can use an Access point. The access points can provide navigation instructions to a drone.  See paragraph 72-78.  For example, the drone can provide its sensor information to the access point and location assistance can be provided to the drone, see block 303.  This can include a vehicle assistance server.  The server can collect data from the drone such as 1. Barometric pressure, 2. Altitude and pose and speed.  Then the server can provide navigation assistance to the drone to ensure it is kept on its correct path.  This can provide a warning or assistance and a location assistance 303 and improved safety.   See abstract, FIG. 7 and paragraph 72-89 of GAO. 

Claims 14 and 22 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of Ericson and Gilabert.

In regard to claim 14 and claim 22, Taveira is silent but Gao et al. teaches “14.    The system of claim 9, wherein the relevant mission attributes of the hub navigational container (See claims 1-5, paragraph 33-36; 64, 72 see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224) 
    PNG
    media_image8.png
    929
    709
    media_image8.png
    Greyscale

Taveira discloses “ and the relevant mission attributes of the spoke navigational container are alterable in view of data generated during the current mission or during a different mission” (see FIG. 4a where the server and the navigation device provide to the drone 1. A system check 421, and access information 433, and different flight plans 442 and if they can proceed or not; 411-442).
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GAO both of Qualcomm™ since GAO teaches that a drone can use an Access point. The access points can provide navigation instructions to a drone.  See paragraph 72-78.  For example, the drone can provide its sensor information to the access point and location assistance can be provided to the drone, see block 303.  This can include a vehicle assistance server.  The server can collect data from the drone such as 1. Barometric pressure, 2. Altitude and pose and speed.  Then the server can provide navigation assistance to the drone to ensure it is kept on its correct path.  This can provide a warning or assistance and a location assistance 303 and improved safety.   See abstract, FIG. 7 and paragraph 72-89 of GAO. 

Claims 15 and 23 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of United States Patent Application Pub. No.: US 2016/0142211A1 to Shehata that was filed in 2012 (hereinafter “Shehata”) and in view Ericson and Gilabert.

In regard to claim 15 and claim 23, Taveira is silent but Gao et al. teaches “15.    The system of claim 14, wherein the data generated during the mission alters an outcome of at least one navigational container, and
wherein the relevant mission attributes of the hub navigational container and the relevant mission attributes of the spoke navigational container (See claims 1-5, paragraph 33-36; 64, 72 see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224) 
    PNG
    media_image8.png
    929
    709
    media_image8.png
    Greyscale


Taveira discloses “are alterable in view of data generated during the current mission, during a different mission, or missions scheduled or underway in an adjacent location and time period. ”.(see FIG. 4a where the server and the navigation device provide to the drone 1. A system check 421, and access information 433, and different flight plans 442 and if they can proceed or not; 411-442).
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GAO both of Qualcomm™ since GAO teaches that a drone can use an Access point. The access points can provide navigation instructions to a drone.  See paragraph 72-78.  For example, the drone can provide its sensor information to the access point and location assistance can be provided to the drone, see block 303.  This can include a vehicle assistance server.  The server can collect data from the drone such as 1. Barometric pressure, 2. Altitude and pose and speed.  Then the server can provide navigation assistance to the drone to ensure it is kept on its correct path.  This can provide a warning or assistance and a location assistance 303 and improved safety.   See abstract, FIG. 7 and paragraph 72-89 of GAO. 
Taveira is silent but Gilabert teaches “wherein the navigational instructions further comprise guidance on alternative navigational containers to utilize if the autonomous entity is incapable of transiting through the terminating boundary, and wherein at least one of the data generated during the mission and the guidance on alternative navigational containers alters an outcome of at least one navigational container. 

    PNG
    media_image4.png
    660
    1325
    media_image4.png
    Greyscale

 (see FIG. 2 where the drone has a stay in region, and a hard boundary and a termination boundary and a warning boundary)
 . (See FIG. 2 where the mission controller devices includes a transmitter and provides the boundary points for the determination of a violation, to prediction to a detection; see pages 1-5 and where if the drone violates it then it is provide a warning and then a flight termination in FIG 1-2 and page 3 and a loss f control is provided) 
See motivation statement above. 

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of United States Patent Application Pub. No.: US 2016/0142211A1 to Shehata that was filed in 2012 (hereinafter “Shehata”) and in view of Ericson and Gilabert.

Taveira is silent but Shehata et al. teaches “16.    The system of claim 14, wherein at least one hub navigational container is the decision point and is connected to more than one spoke navigational containers that are downstream from the at least one hub navigational container, wherein the decision point determines which of the more than one spoke navigational containers to follow. (See claims 1, 31 and paragraph 75-81 and 8-11, 43-47);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of SHEHATA since SHEHATA teaches that a drone can be directed to pass different waypoints via a control interface and from user a waypoint flying mode of operation. The operator can select a number of waypoints, or points of interest. See paragraph 75-77. The waypoints can provide navigation instructions to a drone in an easy simplified interface to follow each ground station 360.    See abstract, paragraph 75-77, and 10-19 of Shehata. 
 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668